DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application 16/870,293 for a CART COAT FOR LAUNDROMAT CARTS AND ASSOCIATED SYSTEM AND METHODS, filed on 5/8/2020.  Claims 1-3, 5, 6 and 8-22 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 contains the term “transport system” in the preamble, however, nowhere in the claims is the transport system identified.  In other words, it is unclear why the invention constitutes a “transport system.”  Claims 14-22 are rejected for the same reasons as dependent on claim 13.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johan et al. (U.S. Pat. 5,078,508).
Regarding claim 1, Johan teaches a protection device comprising: an outer layer defining an inner surface and an outer surface of the protection device, wherein the outer layer defines a pouch between the inner surface and the outer surface of the protection device, wherein the inner surface of the outer layer at least partially defines a base portion (bottom) and a sidewall portion of the protection device, wherein the sidewall portion comprises a perimeter edge, wherein the base portion and the sidewall portion of the inner surface defines a receiving area, and wherein the perimeter edge of the sidewall portion defines an opening to the receiving area; and an inner layer (12) positionable within the pouch, wherein the inner layer is detached from the outer layer, wherein the inner layer comprises an antiseptic material, wherein the protection device is adapted to seat within a container (can be placed within a container).







[AltContent: textbox (perimeter edge)]
[AltContent: arrow][AltContent: textbox (sidewall of inner surface)]
[AltContent: arrow]
[AltContent: textbox (inner layer)][AltContent: arrow][AltContent: textbox (outer surface)][AltContent: arrow][AltContent: textbox (pouch)][AltContent: arrow]
    PNG
    media_image1.png
    397
    552
    media_image1.png
    Greyscale



Regarding claim 2, Johan teaches the device of claim 1, wherein the inner layer comprises a porous material.
Regarding claim 5, Johan teaches the device of claim 1, wherein the protection device is adapted to seat within a container, and wherein the protection device is configured to detachably connect to the container. 
Regarding claim 6, Johan teaches the device of claim 1, wherein the inner layer is selectively removable from the pouch or permanently retained within the pouch.
Regarding claim 8, Johan teaches the device of claim 1, wherein the inner layer is a liner configured to absorb a fluid.
Regarding claim 9, Johan teaches the device of claim 1, wherein the outer layer comprises canvas, cotton, nylon, plastic, rubber, urethane, hemp, natural materials, synthetic materials, or vinyl.
Regarding claim 10, Johan teaches the device of claim 1, wherein the perimeter edge of the sidewalls further comprise an attachment feature extending from the perimeter edge (adhesive; col. 2, lines 14-17).
Regarding claim 11, Johan teaches a method of assembling a protection device comprising: positioning the protection device (10) in a container (hamper) such that an outer surface of the protection device is adjacent to the container, wherein the protection device (see figure above) comprises an outer layer defining an inner surface and an outer surface of the protection device, wherein the outer layer defines a pouch, and wherein the protection device further comprises an inner layer retained (12) within the receiving area and comprising an antiseptic material; and detachably securing the protection device to the container (Fig. 2).
Regarding claim 12, Johan teaches the method of claim 11, wherein detachably securing the protection device to the container comprises securing the protection device with an elastic band, drawstring, a fastening tape with a slider, hook and loop fastener, fly fastener, or snap fastener (16).
Claim(s) 13, 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Almo (U.S. Pat. 6,308,875).
Regarding claim 13, as best understood, Almo teaches a protection device transport system comprising: a protection device comprising a base and a plurality of panels extending from the base, wherein the base and plurality of panels define a receiving area of the protection device, wherein top edges of the plurality of panels opposite from the base define an opening that provides access to the receiving area, and wherein the protection device further comprises a first attachment feature (68) extending along at least a portion of the opening; and an article of apparel (38) configured to be worn on an upper part of a wearer’s body when worn, wherein the article of apparel comprises a surface, wherein the article of apparel further comprises a second attachment feature (70) along at least a portion of the surface of the article of apparel, and wherein the first attachment feature is selectively engageable with the second attachment feature such that the protection device is selectively attachable to the article of apparel.


[AltContent: textbox (protection device)]
    PNG
    media_image2.png
    380
    443
    media_image2.png
    Greyscale

[AltContent: arrow]


[AltContent: arrow][AltContent: textbox (base)]

[AltContent: arrow]
[AltContent: textbox (panels)][AltContent: arrow]




Regarding claim 14, as best understood, Almo teaches the system of claim 13, wherein the article of apparel comprises at least one of a shirt, a blouse, a jacket, or a sweater. 
Regarding claim 20, Johan teaches the system of claim 13, wherein the plurality of panels are movable relative to the base such that a shape of the receiving area is adjustable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johan et al. (U.S. Pat. 5,078,508) in view of Barnett et al. (U.S. Pat. 9,993,401).
Regarding claim 3, Johan teaches the device of claim 1, but does not teach that the antiseptic material comprises a germicide oil, and wherein the germicide oil comprises a solution of a wheat germ carrier oil mixture and an essential oil, and wherein the essential oil comprises a solution of a base note essential oil, a middle note essential oil, and a top note essential oil.   Barnett, however, teaches an antiseptic material comprising a germicide oil, and wherein the germicide oil comprises a solution of a wheat germ carrier oil mixture and an essential oil, and wherein the essential oil comprises a solution of a base note essential oil, a middle note essential oil, and a top note essential oil (col. 13, lines 17-38 and col. 26, lines 26-30) in order to produce a laundry treatment composition.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the antiseptic material comprising a germicide oil, and wherein the germicide oil comprises a solution of a wheat germ carrier oil mixture and an essential oil, and wherein the essential oil comprises a solution of a base note essential oil, a middle note essential oil, and a top note essential oil in order to provide a home or personal care product that can be used on fabric, skin or hair.
Claim(s) 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Almo (U.S. Pat. 6,308,875) in view of Watts (U.S. Pub. 2018/0295912).
Regarding claim 15, as best understood, Almo teaches the system of claim 13, but does not teach that the article of apparel further comprises a double pocket comprising a main pocket and a security pocket, and wherein a profile of the security pocket is different from a profile of the main pocket.  Watts, however, teaches an article of apparel (Fig. 10) comprising a double pocket comprising a main pocket (6) and a security pocket, and wherein a profile of the security pocket is different from a profile of the main pocket in order to allow the user to store additional, hidden items therein.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the article of apparel further comprising a double pocket comprising a main pocket and a security pocket, and wherein a profile of the security pocket is different from a profile of the main pocket in order to allow confidential items to be hidden from view and thereby protected from theft.
Regarding claim 16, as best understood, Almo and Watts teach the system of claim 15, wherein Watts teaches that the main pocket comprises a main pocket opening, wherein the security pocket comprises a security pocket opening, and wherein the main pocket opening is adjacent to the security pocket opening,
Regarding claim 17, as best understood, Almo and Watts teach the system of claim 15, wherein Watts teaches that the security pocket is arranged relative to the main pocket such that the security pocket is configured to be closer to a user when the article of apparel is worn.
Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Almo (U.S. Pat. 6,308,875) in view of Totani et al. (U.S. Pub. 2018/0295912).
Regarding claim 21, Almo teaches the system of claim 13, but does not teach the outer layer of the protection device further comprises an antibacterial metal within the outer layer, and wherein the metal comprises at least one of copper or zinc.  Watts, however, teaches an antibacterial metal, wherein the metal comprises at least one of copper or zinc (col. 3, lines 7-19) in order to provide a material with a high antibacterial effect that are harmless to the human being.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to construct the outer layer of the protection device further comprises an antibacterial metal within the outer layer, and wherein the metal comprises at least one of copper or zinc in order to allow for sterilization of items.
Allowable Subject Matter
Claims 18, 19 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 2012/0117708 (antimicrobial garment).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NKEISHA SMITH/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         	May 11, 2022